Exhibit 10.1

LANDAUER

 

June 17, 2014     

 

Mark Zorko

ADDRESS

ADDRESS

 

 

Dear Mark:

 

As per our conversation, I am privileged to extend this formal offer for you to
become the Interim Chief Financial Officer of Landauer, Inc. (“Landauer”),
reporting to me effective June 21, 2014 through at least September 30,
2014.  The Board of Directors will consider the continuation of your employment
as Chief Financial Officer for the fiscal 2015 year.

 

The following summarizes the terms and conditions of this offer:

 

·



Annual Cash Compensation.  Your annual base salary equivalent will be
$357,875.00 paid bi-weekly at a rate of $13,764.42.  You will have the
opportunity to earn a bonus with a target incentive bonus opportunity of 40% of
base salary from June 21 through September 30, 2014.

o



Bonus Criteria. Your bonus will be based on the completion of the following
objectives:

§



Onboarding / training of Vice President Controller, CAO (25%);

§



Management of strategic investor / banking relationships (25%);

§



Delivering on the agreed upon Audit Committee plan (25%);

§



Delivering an FY 2015 Operating Plan and FY 2015-2017 Strategic Plan to the
Board at August 2014 Board Meeting (25%)

o



Bonus Payout Schedule.  The amount of the bonus will be based on the number of
objectives that you achieve by September 30, 2014, according to the following
schedule:

§



Achievement of all four PMO’s = 100% payout of PMO pool

§



Achievement of three PMO’s = 75% payout of PMO pool

§



Achievement of two PMO’s = 50% payout of PMO pool

§



Two PMO’s have to be achieved to receive any PMO pool payout

Whether any objective is satisfied will be determined by Landauer.  Your bonus,
if any, will be paid during October 2014. 

·



Acceptance Bonus.  An acceptance bonus of $55,830 will be paid with your
paycheck of June 26, 2014.  Should you resign from Landauer prior to September
30, 2014, you agree to pay to Landauer the gross amount of the bonus.

 

·



Benefits, Vacation & Non-Qualified Executive Excess Plan.  You will continue to
be eligible to participate in Landauer’s employee benefit and vacation programs,
including the Non-Qualified Executive Excess Plan, as defined in your offer of
employment.  Landauer will contribute to the Non-Qualified Executive Excess Plan
7.5% of the salary paid to you during your employment through the end of the
fiscal year as the company contribution for fiscal 2014.

 

·



Severance & Change in Control.  Because your will be Interim CFO, you will not
be a designated employee participating in either the Executive Severance Plan or
the Executive Special Severance Plan (change in control plan).

   





Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

--------------------------------------------------------------------------------

 

 

Mark Zorko Letter

June 17, 2014

Page 2

 

 

Your signature below indicates your acceptance of this position with
Landauer.  The executed document may be returned via PDF file (email) or faxed
to Kathy Bober, Director of Human Resources at ###-###-####.

 

The Board of Directors and I are very excited about you acceptance of the
Interim CFO position at Landauer.   Should you have any questions, please do not
hesitate to call me at
###-###-#### during the day or on my cell at ###-###-####.

 

Sincerely,

 

 

/s/ William E. Saxelby

 

William E. Saxelby

President

 

Accepted:  /s/ Mark ZorkoDated: June 17, 2014

Mark Zorko



Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

--------------------------------------------------------------------------------